Citation Nr: 1817045	
Decision Date: 03/19/18    Archive Date: 03/30/18

DOCKET NO.  09-14 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an increased rating in excess of 30 percent for basal cell carcinoma, right lower eyelid, status post excisions, reconstructions and skin grafting with basal cell carcinoma of the right forehead, right medial cantha, right posterior scalp, right side of the face, and left temple from April 1, 2007 to December 28, 2008, and in excess of 50 percent beginning March 1, 2009.

2.  Entitlement to a higher separate rating in excess of 10 percent for right lower eyelid entropion prior to September 8, 2011, and a compensable rating beginning November 1, 2011 (period of temporary total rating is from September 8, 2011 to October 31, 2011).

3.  Entitlement to a higher separate rating in excess of 10 percent for right eye lagophthalmos.

4.  Entitlement to a higher separate rating in excess of 10 percent for chronic dry eye (right).

5.  Entitlement to a higher separate rating in excess of 10 percent for dizziness.  
REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 


INTRODUCTION

The Veteran served on active duty from December 1944 to March 1947. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  A Board hearing was conducted in April 2012.

In July 2012, the Board remanded the claims for (1) an initial evaluation in excess of 10 percent for service-connected residuals from excision of basal cell carcinoma (now characterized as basal cell carcinoma, right lower eyelid, status post excisions, reconstructions and skin grafting; with basal cell carcinoma of the right forehead, right medial cantha, right posterior scalp, right side of the face, and left temple).  The Board also remanded the issue for entitlement to a temporary total evaluation for surgery performed on February 14, 2007, for the service-connected residuals from excision of basal cell carcinoma.  

In a subsequent June 2015 Supplemental Statement of the Case, the Agency of Original Jurisdiction (AOJ) granted entitlement to a temporary total evaluation from February 15, 2007 to March 31, 2007 for surgical excision and right lower eyelid reconstruction (Tenzel flap) for removal of basal cell carcinoma of the right lower eyelid, resulting in unhealed surgical wounds and requiring a period of convalescence.  Accordingly, this issue is no longer before the Board for consideration. 

In addition to the temporary total rating from February 15, 2007 to March 31, 2007 for the Veteran's basal cell carcinoma, right lower eyelid, status post excisions, reconstructions and skin grafting with basal cell carcinoma of the right forehead, right medial cantha, right posterior scalp, right side of the face, and left temple, the June 2015 Supplemental Statement of the Case granted a 30 percent rating from April 1, 2007 to December 28, 2008, a temporary total rating from December 29, 2008 to February 28, 2009, and a 50 percent rating from March 1, 2009.  Accordingly, these issues have been listed on the title page. 

In a June 2015 rating decision, the AOJ also granted (1) a separate 10 percent rating for right lower eyelid entropion effective November 2, 2010, a temporary total rating from September 8, 2011 to October 31, 2011 for surgical treatment, and a noncompensable rating effective November 1, 2011; (2) a separate 10 percent rating for right eye lagophthalmos; (3) a separate 10 percent rating for chronic dry eye (right); and (4) a separate 10 percent rating for dizziness.  Accordingly, these issues are properly before the Board for consideration.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.






REMAND

The Board finds that a remand is warranted for the claims on appeal as the AOJ did not substantially comply with the Board's July 2012 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran's eye disabilities involve a complicated medical background.  Specifically, the evidence shows that the Veteran underwent surgery by Dr. Wang in February 2007 for excision of basal cell carcinoma of the right lower eyelid with reconstruction of the lid by flap.  

In an April 2007 statement from Dr. Wang, it was noted that the Veteran had cancer to the lower right lid that was excised and the lower lid was reconstructed.  As a result of the cancer, Dr. Wang indicated that the Veteran suffered from a degree of pain and suffering during the time of surgery and recovery.  There was a mild degree of lower lid disfiguration and the Veteran experienced dizziness when looking to the left.  Dr. Wang indicated that this dizziness was a result of scar formation that limited the movement of the right eye.  

The evidence also includes a January 2009 statement from Dr. Kellis, which includes a timeline of the Veteran's treatment.  Specifically, Dr. Kellis noted that the Veteran had a basal cell carcinoma of the right lower eyelid that was excised by another physician (Dr. Wang) using frozen section control and reconstructive repair approximately one year prior to seeing Dr. Kellis.  Despite this treatment, it was indicated that the Veteran had a recurrence of the basal cell carcinoma.  Thus, 
Dr. Kellis excised the entire lower eyelid with frozen section control on December 29, 2008.  Dr. Kellis indicated that he had to sacrifice the entire eyelid, thus reconstructive repair involved a Hughes flap which extended from the upper eyelid to the lower lid.  This was followed by a full thickness free skin graft the left upper eyelid to the right lower eyelid.  At the Veteran's two week post-operative examination, the flap looked "excellent."  It was noted that the flap and the graft were at a 100 percent "take" and Dr. Kellis indicated that the Veteran would be scheduled in four weeks to have this opened to create a new lower eyelid.  

In an August 2009 letter from Dr. Kellis to Dr. Wang, it was noted that the Veteran was seen on July 30, 2009 status post repair of the right lower eyelid with a Hughes flap and subsequent ectropion repair.  The Veteran was noted to have a "perfect" post-operative course and was very pleased with his surgical outcome.  

VA treatment records include a November 2, 2010 optometry outpatient clinic note.  At that the time, the Veteran complained of occasional blurriness and dryness in the right eye.  It was indicated that the Veteran had undergone removal of basal cell carcinoma of the Hughes flap.  The VA optometrist noted that the Veteran had to tape his lid shut at bedtime.  

In an August 2011 VA treatment record, it was noted that, as a result of his basal cell carcinoma excision and Hughes flap, the Veteran needed consultation for upper lid revision and had been scheduled for surgery on September 8, 2011 through 
Dr. Kellis.  

In a November 2011 statement, Dr. Kellis noted that the Veteran was seen in November 2011 status post a wedge resection to alleviate a trichiatic lash and irritation at the junction of the Hughes flap.  The Veteran was noted to be "very pleased" with the surgical outcome.  Dr. Kellis stated that the cosmetic result was excellent and that all irritation was gone.  

Pursuant to the July 2012 remand, the AOJ was instructed to obtain copies of all pertinent outstanding private and VA surgical records dated in 2007, 2008, 2009, and 2011.  

Although the record includes various statements from Dr. Kellis outlining the Veteran's treatment, the actual treatment records and surgery reports are not currently of record.  In fact, it appears that the AOJ granted a temporary total rating for entropion beginning September 8, 2011 solely based on a VA treatment record noting that the Veteran had been scheduled for surgery on September 8, 2011 through Dr. Kellis.  However, there is no operation report or treatment records dated in September 2011 from Dr. Kellis.  Additionally, the Veteran submitted a timeline of his procedures in November 2014, which noted that his eye operation from 
Dr. Kellis was on October 13, 2011, and not September 8, 2011 as determined by the AOJ.  He also noted that he had subsequent eye surgeries to his right-mid canthus for basal cell carcinoma from Dr. Bordeaux in May 2012 and July 2013.

In November 2014, the Veteran submitted a General Release for Medical Provider Information (VA Form 21-4142a) for Dr. Kellis and Dr. Bordeaux; however, it does not appear that medical records have been requested or obtained.  

Moreover, Dr. Kellis' statement dated in August 2009 noted that the Veteran was seen on July 30, 2009 status post repair of the right lower eyelid with a Hughes flap and subsequent "ectropion repair"-which demonstrates to the Board that the Veteran had ectropion prior to November 2, 2010 (which is the current effective date of a separate 10 percent rating for ectropion).  

In other words, the Veteran's private treatment records from Dr. Kellis and 
Dr. Bordeaux are essential to the Board in determining the exact timeline of the Veteran's surgeries, periods of convalescence, and symptoms both prior to and after the operations.  For these reasons, a remand is warranted. 

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should attempt to obtain copies of all outstanding private treatment records (to include surgical procedure dates and operation reports) from Dr. Kellis and Dr. Bordeaux.  (NOTE: the Veteran previously submitted a General Release for Medical Provider Information (VA Form 21-4142a) in November 2014.

2.  After completing the requested actions, and any additional notification and/or development deemed warranted, the AOJ should readjudicate the claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive supplement statement of the case and afforded a reasonable opportunity for response.  The case should then be returned to the Board for review of all issues properly in appellate status. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




